DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 11/1/2022 has been received and fully considered.  In the response, claims 1, 14, and 16 have been amended.  Therefore, claims 1-20 are pending. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an experience-receiver module (two occurrences) and a distributor module (two occurrences), an in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0003740 to Verfaillie.
With regard to claim 1, Verfaillie discloses method for distributing a shareable video experience among plural video-consumer devices (e.g., see Fig. 1A, spectator devices 160), the method comprising: receiving, from a provider device, a data stream defining the shareable video experience (e.g., see Fig. 2A, step 200); generating first and second shared video interfaces based on the data stream (e.g., see paragraph 84, broadcast live and/or recorded content), the first and second shared video interfaces including respective first and second video streams conveying visual content of the shareable video experience; distributing the first shared video interface to video-consumer devices capable of real-time interaction with the shareable video experience (e.g., see paragraph 84, live broadcast), the first shared video interface including a first set of interface controls (e.g., see Fig. 21) separate from the first video stream within the first shared video interface, the first set of interface controls being useable by the video-consumer devices capable of real-time interaction to interact with, and influence, the shareable video experience (e.g., see at least paragraph 174, “influence”); and distributing the second shared video interface to video-consumer devices incapable of real-time interaction (e.g., see paragraph 84, recorded content; see also paragraphs 80, 87, and 242) with the shareable video experience, the second shared video experience including a second set of interface controls separate from the second video stream within the second shared video interface, the second set of interface controls being useable by the video-consumer devices incapable of real-time interaction to view and interact with supplementary data in connection to the shareable video experience, wherein the supplementary data is related to a current playback time of the second video stream (e.g., see paragraph 84, recorded content; see also paragraphs 80, 87, and 242); 
[claim 2] wherein the shareable video experience is a multiplayer video game (e.g., see at least paragraph 56, “multiplayer”); 
[claim 4] wherein the first set of interface controls enable a gameplayer inventory to be modified via a video-consumer device (e.g., see paragraphs 59, 74, 75, and 190); 
[claim 5] wherein the first set of interface controls enable transmission of a vote from a video-consumer device to the provider device (e.g., see paragraphs 150, 281, and 321, voting); 
[claim 6] further comprising receiving an indication from a video-consumer device that an interface control has been manipulated (e.g., see at least Fig. 21 and corresponding disclosure in paragraphs 334 and 335); 
[claim 7] wherein at least one of the first set of video-consumer devices is a live consumer of the shareable video experience, and wherein the first video stream is a live video stream (e.g., see at least paragraph 53); 
[claim 8] wherein at least one of the second set of video-consumer devices is a non-live consumer of the shareable video experience, and wherein the second video stream is a non-live video stream (e.g., see at least paragraphs 80 and 83); 
[claim 9] wherein the non-live video stream includes a recording of a live video stream provided in the first video stream (e.g., see at least paragraphs 80 and 83); 
[claim 10] wherein the non-live video stream includes video reconstituted from stored data from the shareable video experience (e.g., see at least paragraphs 80-83); 
[claim 11] wherein the second set of interface controls is usable to retrieve statistics and/or historical data associated with the shareable video experience (e.g., see paragraph 101); 
[claim 12] wherein the second set of interface controls is usable to retrieve a gameplayer inventory associated with the shareable video experience (e.g., see Fig. 9, overlay 938); and 
[claim 13] wherein the second set of interface controls is usable to reorient an environment map associated with the shareable video experience (e.g., see at least paragraph 175).  
Claims 14-20 are anticipated by Verfaillie for the same reasons set forth above for claims 1, 2, and 4-13, which are similar in claim scope.  Regarding claim 15, Verfaille discloses data streams transmitted via a computer network (e.g., see at least paragraphs 53 and 54). 
It is noted that the currently amended claims (1, 14, and 16) are similar claim scope to the original claims.  That is, both sets of claims state the first set of devices are real-time devices and the second set of devices are non-real-time devices.  Since the claim scope is very similar, the Examiner did not modify the claim mapping in this Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Verfaillie in view of U.S. Patent Application Publication No. 2008/0311996 to Belton.
With regard to claim 3, Verfaillie discloses all of the recited features but is silent regarding the shareable video experience includes a video transmission of a real-world experience.
In a related field of endeavor, Belton teaches a shareable video experience includes a video transmission of a real-world experience (e.g., see paragraphs 8 and 10; see also Fig. 3, steps 62-68). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Verfaillie with the real-world experience as taught by Belton in order to use a simple substitution of one known element for another to obtain predictable results.  In this case, substituting video game content with real-world content (e.g., sporting event) would be analogous and beneficial for users that enjoy live sporting events more than video game content.
Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. 
On page 10, Applicant argues that “Verfaillie does not specifically recognize two different categories of devices (e.g., devices operating in a real-time interaction vs non-real-time interaction context), and then generate two different interfaces for different devices.”  During the Examiner Interview on 10/5/2022, the Examiner asked Applicant to clarify the specific type of devices that fall into the first category and second category of devices.  At that time, Applicant declined to provide specific examples for each category.  The Examiner noted, and Applicant appeared to agree, that video-consuming devices at the time of the filing of the current application could be used in a real-time (e.g., during a streaming event) or non-real-time (e.g., viewing a recorded event).  
Verfaillie meets all of the recited elements because it identifies devices consuming video in real-time and provides a real-time interactive user interface, as well as, devices consuming video in non-real-time (e.g., see at least paragraph 56).  In the real-time environment, Verfaillie discloses that the spectator user interface includes inputs for influencing gameplay (e.g., see at least paragraph 75; see also Fig. 25 that discloses spectator inputs that influence game play), which offer different functionality from non-real-time spectator inputs that inherently does not allow for spectator influences on an event that has already occurred.  For at least these reasons, the amended claims remain rejected by Verfaillie. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715